Citation Nr: 9903960	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  93-27 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hypertension based on 
aggravation by Gulf War service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1953 to 
September 1956 and from December 1990 to June 1991.  An 
"Army National Guard Retirement Points Statement" contained 
in the claims file also indicates that the veteran had active 
duty/active duty for training/active duty for special work on 
various dates from August 1991 through July 1993.  

This appeal arises from an August 1992 rating action, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia, denied service connection 
for hypertension.  The Board of Veterans' Appeals (Board) 
remanded the veteran's claim for additional development in 
October 1995, May 1997 and June 1998. 


FINDINGS OF FACT

1. The appellant's claim concerning service connection for 
hypertension, based on aggravation by Gulf War Service, is 
well-grounded, and the VA has met its duty to assist in 
developing the facts pertinent to this claim.

2.  It is not at least as likely as not that any current 
hypertension was aggravated during the veteran's military 
service in the Gulf War.  


CONCLUSION OF LAW

Preexisting hypertension was not aggravated by Gulf War 
Service.  38 U.S.C.A. 
§§ 1110, 1131, 1137, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.306 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The claims file indicates that a number of the veteran's 
service medical records from his service during the Korean 
War could not be located due to a 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  
However, in June 1997, the RO forwarded a VA Form 13055 to 
the veteran in an attempt to reconstruct medical data 
possibly lost due to the 1973 fire.  The veteran did not 
return this form and the NPRC advised the RO in February 1998 
that it had no medical records for the veteran's period of 
service during the Korean War.  

The claims file includes three manila folders containing 
service medical records.  One folder contains the report of 
an August 1956 separation examination.  This report indicates 
that no abnormalities were noted regarding the veteran's 
heart or vascular system.  His blood pressure was 150/74 
(systolic/diastolic).  

Another manila folder contains service medical records which 
reveal that in December 1990, the veteran's blood pressure 
was 140/90. 

In March 1991, the veteran underwent a blood pressure check.  
During a physical examination, he had apparently been told 
that his blood pressure was 180/125.  There were no visual 
symptoms or headache.  It was noted that the veteran had been 
on blood pressure medication for the prior eight to nine 
years.  Upon examination, the veteran was overweight and in 
no acute distress.  His blood pressure was 204/120.  The 
veteran was assessed as having an uncontrolled blood pressure 
and was given different medication.  However, the veteran was 
in no acute distress and looking well the next day.  In late 
March 1991, the veteran was examined again and his blood 
pressure was 150/106.  Three days later, his blood pressure 
was first measured as 170/100, then as 150/100.  He was noted 
to have improved hypertension.  In April 1991, the veteran's 
blood pressure readings were 140/102, 158/98 and 150/112.

Finally, the third manila folder contains service medical 
records which reflect that in March 1991, the veteran was 
examined for purposes of separation from active duty.  Prior 
to his examination, the veteran reported that he had been on 
medication for his high blood pressure.  Upon examination, 
his blood pressure was noted to be 180/120.

In August 1996, additional service medical records from the 
veteran's active duty in the Gulf were associated with the 
claims file.  These records reflect that in December 1990, 
the veteran sought treatment for hypertension.  He stated 
that his pressure had been running at 150/80 since he began 
taking daily medication.  At the time of the examination, his 
blood pressure was 182/110.  It was noted that this reading 
was probably due to the stress of pre-mobilization, and the 
veteran was cleared for mobilization.  

These records also reflect that in May 1991, the veteran was 
examined for purposes of release from active duty.  Prior to 
his examination, he reported a history of hypertension for 
the prior 12 years and reported that his medication had been 
changed while he had served in Southwest Asia.  The 
hypertension was noted to be under poor control.  He denied 
any history of pain or pressure in his chest.  Upon 
examination, the veteran's heart and vascular system were 
noted to be normal.  His blood pressure was 160/108.

In a May 1991 Supplemental Medical Data form, it was noted 
that the veteran had had a history of hypertension for the 
prior 10 years.  His blood pressure was 148/100.  The veteran 
was assessed as having essential hypertension with inadequate 
control.  He was started on a new medication.  An EKG taken 
in May 1991 revealed left axis deviation and left ventricular 
hypertrophy with QRS widening.  The sinus rhythm was normal.  

In July 1991, the veteran filed a claim concerning service 
connection for, in part, hypertension. 

In August 1991, medical records from the office of Allen A. 
Futral, Jr., M.D., were associated with the claims file.  
These records reflect that in February 1982, the veteran's 
blood pressure was 135/70, and he was already taking 
medication, apparently for hypertension.  These records also 
reflect that the veteran sought continued treatment and 
medication, apparently for hypertension, from February 1983 
through October 1987. 

These records also reflect that in January 1988, the veteran 
was given a general physical examination by Dr. Futral.  It 
was noted that he had been in excellent health with the 
exception of hypertension, which he had had for at least 15 
years.  This condition had been well controlled with 
medication.  Upon examination, the veteran's blood pressure 
was 135/90.  The veteran was found to be in good health and 
he was diagnosed as having hypertension, well controlled.  
These records from Dr. Futral also indicate that the veteran 
continued to seek treatment through May 1990.  

The records from Dr. Futral also reflect that in June 1991, 
the veteran was seen for a screening physical.  He had 
recently returned from the Persian Gulf campaign.  It was 
noted that the veteran had been hypertensive for a number of 
years, and, when overseas, was changed to a new medication.  
Upon examination, he appeared to be a well developed, 
nourished white male.  His blood pressure was 130/70. 

The veteran underwent an examination for VA purposes in 
September 1991.  He reported that he had had high blood 
pressure for the prior five years.  Upon examination, the 
veteran's blood pressure readings were 130/88 sitting, 150/90 
recumbent and 150/100 standing.  An EKG revealed sinus 
bradycardia, nonspecific intraventricular conduction delay, 
and voltage criteria for left ventricular hypertrophy.  The 
veteran was diagnosed as having, in part, hypertension. 

In August 1992, the veteran filed a written statement, 
indicating that his claim for service connection had nothing 
to do with his service during the Korean War.  

By rating actions in August 1992 and January 1993, the RO, in 
pertinent part, denied service connection for hypertension. 

In his March 1993 substantive appeal, the veteran asserted, 
in pertinent part, that his hypertension had worsened since 
his Desert Storm service, and that the condition required him 
to take two medications. 

The veteran attached to his March 1993 substantive appeal, a 
number of medical records relating to his service in the 
1980s and 1990s.  A number of these documents had been 
previously associated with the claims file and are summarized 
elsewhere in this opinion.  The other documents reflect that 
in April 1989, the veteran had undergone a periodic 
examination in conjunction with his service in the National 
Guard.  The veteran's blood pressure was noted to be 122/80.  

By a July 1993 rating action, the RO, in pertinent part, 
continued to deny service connection for hypertension.  

In October 1995, the Board remanded the veteran's claim for 
additional development.

In January 1996, medical records from Winchester 
Gastroenterology Associates and from Winchester Surgical 
Clinic, Ltd., in Winchester, Virginia, were associated with 
the claims file.  These records do not reflect any complaints 
of or treatment for hypertension. 

In January 1996, medical records from the Veterans 
Administration Medical Center (VAMC) in Martinsburg, West 
Virginia, were also associated with the claims file.  These 
records reflect, in part, outpatient treatment for 
hypertension in May 1995, September 1995 and November 1995.

The veteran underwent a hypertension examination for VA 
purposes in September 1996.  His blood pressure was 190/110 
sitting and the impression was hypertension without clear 
evidence of end organ damage by physical examination.  

In November 1996, an addendum to the VA examination report 
was associated with the claims file.  This addendum includes 
a thorough summary of the veteran's history of blood pressure 
readings and medications, from August 1982 through September 
1996.  The addendum also includes the following language:

Based on the above data, we can see that 
the [veteran] was [hypertensive] for a 
long time and was on anti-hypertensive 
medicines before Operation Desert Shield 
Desert Storm.  The [veteran] in the past 
has also been on more than one medicine 
for [blood pressure] . . . In spite of 
being on the medicines, there is a 
tendency noted for the [blood pressure] 
to increase through the years.  During 
Operation Desert Shield Desert Storm on 
3-26-91 a spike in his [blood pressure] 
is noted and this appears to have 
happened while he was taking his usual 
medicines as the heart rate at 60 appears 
to be the well blunted effect of the 
betablocker he was on. . . . 

Although the [blood pressures] appear in 
general to be higher after Operation 
Desert Shield Desert Storm, this cannot 
be categorically blamed on that campaign 
as a progression of the [blood pressure] 
is part of its natural history and also 
noting the excellent [blood pressures] 
recorded immediately following Operation 
Desert Shield Desert Storm.  It can be 
conceded that the stress of Operation 
Desert Shield Desert Storm may have 
accounted for that spike in the [blood 
pressure] on 3-26-91 but this appears to 
be a temporarily related stress phenomena 
and I'm not sure of its longlasting 
impact 5 years later. . . . 

A supplemental statement of the case was issued in January 
1997.

In February 1997, the veteran filed a written statement, in 
which he essentially asserted that his service in the Gulf 
War as a first sergeant had made his hypertension worse. 

In May 1997, the Board remanded the veteran's claim for 
additional development.  

In June 1997, numerous documents were received regarding the 
veteran's dates of service.  An "Army National Guard 
Retirement Points Statement" indicates that the veteran had 
active duty/active duty for training/active duty for special 
work on various dates from August 1991 through July 1993.  

On a "Statement of Service" associated with the claims file 
in July 1997, it was noted that the veteran had active duty 
from October 1953 to September 1956, was in the US Army 
Reserves from September 1956 to September 1961, was in the 
West Virginia National Guard from March 1965 to December 
1990, was on active duty from December 1990 to June 1991 and 
was in the West Virginia National Guard from June 1991 to 
July 1993.  In July 1993 the veteran was assigned to 
"Retired Reserve."  

In July 1997, two written statements from Dr. Futral were 
associated with the claims file.  In one statement, Dr. 
Futral asserted as follows:

I initially saw [the veteran] on November 
8, 1974 with complaints of giddy spells 
and hypertension.  His blood pressure at 
that time was 130/110.  He has been 
treated over the years with propranolol 
and hydrochlorothiazide with fairly good 
control, although occasionally he had 
mild to moderate elevation in systolic 
pressure.  He was put on Vasotec 10 mg. a 
day in 1991 while in active duty.  He had 
increase in liver enzymes in 1996 and was 
taken off the Vasotec to see if this 
would allow his liver enzymes to return 
to normal.  He has continued on Tenormin 
100 mg. a day, with fair control of his 
blood pressure.  His most recent blood 
pressure, however, was 190/100 in the 
office.

He had a hepatitis profile which was 
negative.  His blood pressure on 5/17/90, 
before his period of active duty in the 
Persian Gulf campaign, was 130/80.  It 
appears that his blood pressure was 
better controlled during that time that 
it was during the time he was on active 
duty.  

In June 1998, the Board, in pertinent part, remanded the 
veteran's claim for additional development.  This development 
was to include a VA examination in which the examiner was to 
answer the following questions:  (1) Is it at least as likely 
as not that the veteran's hypertension increased in severity 
during service?; and (2)  If so, is it indisputable that the 
increase was due to the natural progress of the disability?

In August 1998, additional medical records from the office of 
Dr. Futral, were associated with the claims file.  These 
records reflect, in pertinent part, that the veteran sought 
continued treatment and medication for hypertension from June 
1994 through June 1998. 

The veteran was examined for VA purposes on September 16, 
1998.  It was noted that the VA physician who had examined 
the veteran in September 1996 was not available, so the 
veteran was examined by another VA physician.  The claims 
file was reviewed in its entirety prior to the examination.  
It was noted, in pertinent part, that on September 10, 1998, 
the veteran's blood pressure was 170/95 with a heart rate of 
65.  On September 11, 1998, blood pressure was 160/95 with a 
heart rate of 60.  On September 15, 1998, the veteran's blood 
pressure was 170/100.  During those three recordings, there 
were no significant changes in blood pressure reading with 
supine, sitting up and standing up positions. 
  
The examiner also included the following text in his report:

Based on the data available, [the 
veteran] has been hypertensive for a long 
time and has been treated accordingly.  
He was on medications prior to [the] Gulf 
War in December, 1990.  There was a 
tendency for his blood pressure to 
increase throughout the years.  During 
the Gulf War on 2 occasions in March 1991 
he had some spike in his blood pressure 
readings.  With subsequent changes in his 
medications [the veteran's] blood 
pressure improved significantly and when 
he was discharged on 6/28/91 his B/P was 
at [a] normal level of 130/70.  
Subsequently, [the veteran's] blood 
pressure readings had been creeping up 
again to a very high level in 1996 when 
he was examined by [another VA physician] 
and [have] remained high [until] the 
present time.

It is known that high blood pressure gets 
aggravated with time.  It can be also 
aggravated on a short-term basis by 
stress such as the one encountered during 
the Gulf [W]ar.  This is of short-term 
[sic], especially iner that 
it is as likely as [not] that the 
veteran's hypertension had temporarily 
increased in severity during the service 
related to stress.  However, that 
[temporary] aggravation would not have 
any significant long-term effect, since 
the B/P readings return to normal levels 
at the end of the Gulf [W]ar service in 
June, 1991.  The progression of [the 
veteran's] blood pressure readings after 
1991 up to the present time is most 
likely than not due to the natural 
progression of the disease.    

By an October 1998 rating decision, the RO continued to deny 
service connection for hypertension.  A supplemental 
statement of the case was issued later that month, and the 
veteran's claim was returned to the Board for further 
adjudication.

II.  Analysis

A claimant for benefits under a law administered by the 
Secretary of VA shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  The Secretary 
has the duty to assist a claimant in developing facts 
pertinent to the claim if the claim is determined to be well-
grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App.  359 (1995).  

Establishing service connection generally requires medical 
evidence of a current disability (See Rabideau v. Derwinski, 
2 Vet. App. 141 (1992)); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996); See also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993). 

In determining whether a veteran's claim is well-grounded, 
supporting evidence, both in the form of records in control 
of the government and the veteran's evidentiary assertions, 
are generally presumed true.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  Exceptions to this rule occur when the 
evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In this case, medical evidence has been presented reflecting 
that the veteran had a preexisting condition of hypertension 
prior to his entrance into active duty in December 1990, and 
it is not contended otherwise.  In this regard, the veteran 
has admitted to having hypertension prior to his Gulf War 
Service.  There is also medical evidence that the veteran 
currently has been diagnosed as having hypertension.  The 
veteran has also presented evidence, in the form of Dr. 
Futral's July 1997 written memorandum, suggesting that his 
high blood pressure was aggravated by active duty.  In light 
of the evidence presented, the veteran has submitted a well-
grounded claim.  

Pursuant to 38 U.S.C.A. § 5107(a), once a claimant has 
submitted a well-grounded claim, the Board is required to 
assist that claimant in developing the facts "pertinent" to 
the claim.  38 C.F.R. § 3.159 (1998); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990).  In this case, the Board finds 
that VA has fulfilled its duty to assist in developing the 
facts pertinent to the appellant's claim concerning service 
connection for hypertension.  38 U.S.C.A. § 5107 (West 1991).  
The RO has obtained and reviewed the appellant's service 
medical records and private medical records and has also 
afforded the veteran several examinations for VA purposes.  
The RO has fulfilled its duty to assist.  

Under the applicable criteria, service connection will be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991). 

VA regulations further provide:

(a) General. A preexisting injury or 
disease will be considered to have been 
aggravated by active military, naval, or 
air service, where there is an increase 
in disability during such service, unless 
there is a specific finding that the 
increase in disability is due to the 
natural progress of the disease.  

(b) Wartime service; peacetime service 
after December 31, 1946.  Clear and 
unmistakable evidence (obvious or 
manifest) is required to rebut the 
presumption of aggravation where the 
preservice disability underwent an 
increase in severity during service.  
This includes medical facts and 
principles which may be considered to 
determine whether the increase is due to 
the natural progress of the condition.  
Aggravation may not be conceded where the 
disability underwent no increase in 
severity during service on the basis of 
all the evidence of record pertaining to 
the manifestations of the disability 
prior to, during and subsequent to 
service.  

(1) The usual effects of medical and 
surgical treatment in service, having the 
effect of ameliorating disease or other 
conditions incurred before enlistment, 
including postoperative scars, absent or 
poorly functioning parts or organs, will 
not be considered service connected 
unless the disease or injury is otherwise 
aggravated by service.  

(2) Due regard will be given the places, 
types, and circumstances of service and 
particular consideration will be accorded 
combat duty and other hardships of 
service.  The development of symptomatic 
manifestations of a preexisting disease 
or injury during or proximately following 
action with the enemy or following a 
status as a prisoner of war will 
establish aggravation of a disability.

38 C.F.R. § 3.306 (1998).

In this case, the Board notes that the veteran has submitted 
a written statement from Dr. Futral in an effort to establish 
that his current hypertension was aggravated in service.  Dr. 
Futral states that the veteran's blood pressure was better 
controlled before his period of active duty in the Gulf War 
than during the time he was on active duty.  This statement 
rather obtusely suggests that the veteran's blood pressure 
was aggravated by his Gulf War service.  

As noted in its June 1998 remand, the Board finds the opinion 
provided by the VA physician in November 1996 to also be 
confusing.  On one hand, the examiner indicated that the 
spike in the veteran's blood pressure readings in service was 
temporary and related to stress phenomena.  On the other 
hand, the examiner stated that the progression of elevated 
blood pressure readings in service was "to be expected."  

However, the Board finds the subsequent VA opinion, given in 
September 1998, to be more clear and convincing on this 
issue.  The examination report indicates that the VA 
physician thoroughly reviewed the claims file, including the 
veteran's blood pressure readings taken prior to, during and 
after his active duty.  While the March 1991 spike in the 
veteran's blood pressure was acknowledged, the VA examiner 
concluded that this was a temporary increase in severity 
related to stress.  The United States Court of Veterans 
Appeals (Court) has held that intermittent or temporary 
flare-ups during service of a preexisting injury or disease 
do not constitute aggravation.  Rather, the underlying 
condition must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  In this regard, the VA examiner further 
noted that the temporary aggravation of the veteran's blood 
pressure, due to the stress of the Gulf War, did not have any 
significant long-term effect, since the veteran's blood 
pressure readings returned to normal levels by the end of his 
Gulf War service.  Moreover, the examiner specifically 
concluded that the blood pressure readings from 1991 through 
September 1998 "most likely than not" were due to the 
natural progression of the disease.  In light of this medical 
opinion, the Board determines that the preponderance of the 
evidence is against the veteran's claim concerning service 
connection for hypertension, by aggravation.  

While the veteran and his representative have opined that his 
current hypertension was aggravated by service, this evidence 
is insufficient to establish service connection.  The Court 
has held that lay persons cannot provide testimony where an 
expert opinion is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Nothing in the claims file indicates that 
the appellant is a health care professional, and there is no 
indication that he is a physician or otherwise has any 
specialized training or knowledge in the science of 
determining etiologies of medical conditions.  Therefore, the 
opinion he has offered is beyond his competence to make.  
Black v. Brown, 10 Vet. App. 279 (1997).
 
In sum, the evidence of record presented by the veteran is 
insufficient to show that his hypertension was aggravated by 
service.  Accordingly, under the circumstances, 

the veteran's claim concerning service connection for 
hypertension is denied.

ORDER

Entitlement to service connection for hypertension is denied.




		
Iris S. Sherman
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

